Braley, J.
The question for decision is, whether the findings and rulings of the board member, which were adopted and affirmed by the Industrial Accident Board on review, should be reversed. It is contended by the employee that under St. 1911, c. 751, Part II, § 10, as amended by St. 1914, c. 708, § 5, the board erred in deciding that he was not totally incapacitated for work, and that compensation for total incapacity should cease April 18, 1919, and that the evidence is insufficient to support the finding of the board member or of the full board that he was not totally incapacitated on April 18, 1919.
It is undisputed by the insurer that the employee, a boy fourteen years of age, received an injury to his left hand in the course of, and arising out of, his employment. The extent and nature of the injury is fully described in the record, and compensation was properly awarded from September 10,1917, the eleventh day after the injury, to the date of the first hearing, April 23,1918, to continue during the period of total incapacity. Gagnon’s Case, 228 Mass. 334. Septimo’s Case, 219 Mass. 430. But the evidence at the second hearing, held on April 18, 1919, plainly warranted a finding that the hand had not been .rendered permanently incapáble of use. It still was a hand the use of which had not been entirely lost. The extent and permanency of the employee’s disability was a question of fact, and, the finding being conclusive, the ruling that compensation for total incapacity should cease as of the date of the second hearing was correct. Amadio’s Case, 233 Mass. 104. Pass’s Case, 232 Mass. 515. It further appears and the evidence supports the conclusion of the board member, that the employee, notwithstanding the injury, had an earning capacity in the labor market of a weekly wage of $3, “did he not have the laudable desire of continuing at school.” It follows that his .earning capacity, although partially impaired, did not amount to a total loss of wage earning power, and he was properly awarded compensation at the rate of $2.67 a week, being two thirds of the difference between his former weekly'wages of $7, *411and $3, the amount he was able to earn at the date of the second hearing. Sullivan’s Case, 218 Mass. 141. Duprey’s Case, 219 Mass. 189. Lacione’s Case, 227 Mass. 269.
The board reserved the right under St. 1911, c. 751, Part II, § 22, of awarding a lump sum after further consideration, but this reservation forms no part of the decree under which the case is before us.
We find no error of law in the record and the decree must be affirmed.

Ordered accordingly.